DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The examiner notes that dependent claims 151-156 and 158-167 all depend upon cancelled claim 1, for examination purposes, claims 121-156 and 158-167 are interpreted to be dependent upon claim 150.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 150-152 and 157-167, drawn to a device for sample analysis.
Group II, claim(s) 153, drawn to an apparatus.
Group III, claim(s) 154-156, 168 and 169, drawn to a method of sample analysis.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a device with a first plate, second plate, spacers, a hinge and an adhesive, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of United States Patent No. 5,106,582, hereinafter Baker in view of United States Application Publication No. 2006/0246598, hereinafter Dai and United States Application Publication No. 2012/0261256, hereinafter Chang.  Baker teaches a device for sample analysis (figure 2), comprising: a first plate (item 105), a second plate (item 107), and a hinge (item 230), wherein: the first plate and the second plate are connected by the hinge and movable relative to each other around the axis of the hinge into different configurations (figure 1 and column 6, lines 22-38), including an open .
Baker fails to teach spacers, the first plate has a notch on an edge or a corner of the plate; in the closed configuration, a portion of an edge of the second plate is disposed over the notch, such that the second plate can be separated from first plate and lifted into the open configuration without interference by the first plate; the spacers are on one or both plates and have a height of 200 um or less, wherein at least a part of the spacers are in the sample contact area; and wherein in the closed configuration, the spacing between the plates are regulated by the spacers.
Dai teaches a sample collection device with spacers (item 214 and 220), the first plate has a notch on an edge or a corner of the plate (the notch on item 114); in the closed configuration, a portion of an edge of the second plate is disposed over the notch (figure 1), such that the second plate can be separated from first plate and lifted into the open configuration without interference by the first plate (figures 1 and 2); the spacers (items 214 and 220) are on one or both plates (figure 2), wherein at least a part of the spacers are in the sample contact area (figure 2); and wherein in the closed configuration, the spacing between the plates are regulated by the spacers (figure 2) so that the sample collection device can be easier to be opened and the amount of sample is limited to the sample collection area by the sealing structures (Dai, paragraph [0034]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the spacers and notch of Dai because they would allow for the sample collection device to be easier to be opened and the amount of sample is limited to the sample collection area by the sealing structures (Dai, paragraph [0034]).
Baker and Dai fail to teach adhesive disposed on the edge of the plates, such that when in the closed configuration, the second plate adheres to first plate via the adhesive.
Chang teaches a sample collection device which has adhesive disposed on the edge of the first plate such that when tin the closed configuration the second plate adheres to the first plate via the adhesive and the adhesive prevents the inadvertent separation of the plates (Chang, figure 7A and paragraphs [0047] and [0079]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to added adhesive disposed on the edge of the first plate because it would prevent the inadvertent separation of the plates (Chang, paragraphs [0047] and [0079]).
Baker, Dai and Chang fail to teach the spacer has a height of 200 um or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum spacer height to a height of 200 µm or less which would allow for the desired amount of sample to be collected. (MPEP § 2144.05 (II)).  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796